Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2 and 3, 5-13, 16 and 21, 17-20, and 22-24 of this application is patentably indistinct from claims 1, 3 and 4, 5-13, 14 and 20, 15-18, and 21-23 of Application No. 16692810. Regarding claim 1 and 20 of this application, the difference of the inclusion of “a support rack” from the co-pending application No. 16692810 does not change the end result and overall purpose of the invention. 
Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.



Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length (It is noted that the abstract filed on 11/22/2019 is 155 words in length). The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The disclosure is objected to because of the following informalities: 
Claims 4, 15, and 17 are missing a period at the end of the claim.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-13, 17-20, and 22-29 are rejected under 35 U.S.C. 103 as being unpatentable over Gill et al. (US 2019/0045973 A1, hereinafter Gill) in view of Popeil et al. (US 2018/0192825 A1, hereinafter Popeil). 
Regarding claim 1, Gill discloses an appliance for cooking food by two different methods (Para. 0004, lines 1-6, “…cooking system for cooking food…operable in a plurality of modes…”), the appliance comprising: 
a base having an outer surface (Modified Fig. 3A, base with outer surface), 
an inner cooking chamber open at an upper end (Modified Fig. 3A, interior with opening at the first interchangeable lid), 
a first heating source coupled to the cooking chamber (Modified Fig. 3A, 82: first heating element), 
an electronic controller for controlling the heating source (Para. 0050, lines 9-11, “…the controller 102 may execute a stored sequence where the first heating mechanism 82 is operated during a first portion…), and 


    PNG
    media_image1.png
    624
    618
    media_image1.png
    Greyscale

Modified Figure 1A, Gill
 a first interchangeable lid securable to the base to cover the open end of the cooking chamber (Modified Fig. 3A, first interchangeable lid), the first interchangeable lid being movable on the base from a closed and locked position to a closed and unlocked position (Para. 0006, lines 3-4, “…a lid movable between an open position and a closed position relative to the housing to selectively close an opening…”); 


    PNG
    media_image2.png
    737
    921
    media_image2.png
    Greyscale

Modified Figure 3A, Gill
a second interchangeable lid positionable atop the base to cover the open end of the cooking chamber (Modified Fig. 3A, second interchangeable lid),
the second interchangeable lid comprising a second heating source (Modified Fig. 3A, 84: second heating element), 
an air circulating device (Modified Fig. 3A, 86: air movement device) and 
a power connector (Para. 0062, lines 6-9, “ In an exemplary embodiment employing the actuating switch, a power connection to the lid heating element 84 is actually broken when the lid 32 is open”) configured to receive power through a corresponding power connector 
wherein the first interchangeable lid attaches to the base to create a cooking appliance configured for a first cooking method and the second interchangeable lid alternately attaches to the base to create a cooking appliance configured for a second cooking method different from the first cooking method (Para. 0011, lines 5-8, “…a first lid for use in at least a first cooking mode, a second lid for use in at least a second cooking mode…”, where cooking modes are described as being pressure cooking or air frying among others in Para. 0050).
Gill does not disclose: 
A power connection electrically coupled to a power cord; and
A power cord for connecting to a power source.
However, Popeil in the same field of invention of countertop cooking appliances, discloses a power connection electrically coupled to a power cord (Para. 1001, lines 1-2, “Power cord 932 couples to control box 912 through magnetically secured safety power socket 934…”, where the control box can be seen as the medium for power connection) and a power cord for connection to a power source (Para. 1002, lines 1-2, “Power cord 932 may couple to a wall mounted power outlet plug, or connect to power through other means.”). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cooking appliance in Gill with the addition of a power connection connected to a power cord and a power cord connected to a power source as taught by Popeil.
One of ordinary skill in the art would have been motivated to make this modification in order to allow the appliance to be, “…couple[d] to a wall mounted power outlet plug”, where it 
Regarding claim 5, modified Gill teaches the apparatus according to claim 1, discloses wherein the first heating source operates during the first cooking method (Inherently disclosed in Gill, Para. 0028, lines 4-5, “…the first cooking mode employs first heating element 82 to perform conductive cooking operations…”) and the second heating source operates during the second cooking method (Inherently disclosed in Gill, Para. 0028, lines 17-18, “…the second cooking mode employs the second heating element 84 to perform convective operations…”).
Regarding claim 6, modified Gill teaches the apparatus according to claim 5, discloses wherein the electronic controller controls the first heating source and the second heating source (Inherently disclosed in Gill,  Para. 0023, lines 3-7, “The control panel 92 includes one or more inputs 94 associated with energizing the one or more heating elements 82, 84 of the cooking system 20…”).
Regarding claim 7, modified Gill teaches the apparatus according to claim 1, discloses wherein the first interchangeable lid creates a pressure cooker when attached to the base (Inherently disclosed in Gill, Para. 0029, lines 5-8, “…within the enclosure formed by the container 24 and the secondary lid 37 to rise…”, where 37 is the first interchangeable lid in Modified Fig. 3A).
Regarding claim 8, modified Gill teaches the apparatus according to claim 1, discloses wherein the second interchangeable lid creates an air fryer when positioned on the base (Inherently disclosed in Gill, Para. 0043, lines 1-5, “When utilizing the second heating element 84 in the air fryer mode, the controller 102 initiates operation of the second heating element 
Regarding claim 9, modified Gill teaches the apparatus according to claim 7, discloses wherein the second interchangeable lid creates an air fryer when positioned on the base (Inherently disclosed in Gill, Para. 0043, lines 1-5, “When utilizing the second heating element 84 in the air fryer mode, the controller 102 initiates operation of the second heating element 84…enclosure formed between the container 24 and the lid 32.”, where 32 is the second interchangeable lid).
Regarding claim 10, modified Gill teaches the apparatus according to claim 9, discloses wherein the pressure cooker and the air fryer can be automatically operated consecutively by the electronic controller (Inherently disclosed in Gill, Para. 0050, lines 4-10, “…the at least one input 94 may be used to select operation of the cooking device 20 in a cooking mode that functions as a combination of two or more cooking modes. In such embodiments, the controller 102 may execute a stored sequence where the first heating mechanism 82 is operated during a first portion of the sequence and the second heating mechanism 84 and air movement device 86 are operated during a second portion of the sequence.”).
Regarding claim 11, modified Gill teaches the apparatus according to claim 1, discloses wherein the electronic controller has a pre-programmed setting for automatically operating the appliance in the first cooking method when the first interchangeable lid is attached, and then in the second cooking method when the second interchangeable lid is positioned on the base (Inherently disclosed in Gill, Para. 0028, lines 1-3, “The one or more inputs 94 are operable to initiate manual operation of the cooking system 20 in at least a first cooking mode and a second cooking mode…”, where the first cooking mode employs the first heating element, enclosure 33 
Regarding claim 12, modified Gill teaches the apparatus according to claim 1, discloses wherein the electronic controller turns off the first heating source when the power connector on the second interchangeable lid connects to the corresponding power connector positioned on the base (Inherently disclosed in Gill, Para. 0043, lines 3-5, “…During operation in the air fryer mode, the first heating element 82 is generally not energized.”, where during the second cooking method with power flowing to the second lid and the second heating element, the first heating element is not powered on).
Regarding claim 13, modified Gill teaches the apparatus according to claim 1, discloses wherein the base further comprises a safety switch electrically coupled to the electronic controller to prevent operation of the first heating source when the first interchangeable lid is not in the closed and locked position (Inherently disclosed in Gill, Para. 0062, lines 9-11, “As such the lid heating element 84 (and fan 86) can only receive power to actuate convection cooking modes when the lid 32 is closed.”, where in Gill there is a logic check to ensure that the lid is fully engaged in rotation of the housing bayonet (Para. 0063) and therefore locked before allowing power to flow).
Regarding claim 17, modified Gill teaches the apparatus according to claim 1, discloses wherein the user interface comprises programmable time and temperature buttons (Inherently disclosed in Gill, shown in Modified Fig. 3B, time and temperature control buttons on the user interface).

    PNG
    media_image3.png
    385
    737
    media_image3.png
    Greyscale

Modified Figure 3B, Gill

Regarding claim 18, modified Gill teaches the apparatus according to claim 1, discloses wherein the plurality of buttons on the user interface comprises a plurality of preset cooking buttons (Inherently disclosed in Gill, shown in Modified Fig. 3B, 94 shows the plurality of preset cooking buttons, including pressure, steam, slow cook, air crisp, broil, dehydrate, etc.) .
Regarding claim 19, modified Gill teaches the apparatus according to claim 18, discloses wherein the preset cooking buttons comprises a button for combining the first and second cooking methods (Inherently disclosed in Gill, Para. 0050, lines 6-9, “…at least one input 94 may be used to select operation of the cooking device 20 in a cooking mode that functions as a combination of two or more cooking modes…”).

Regarding claim 20, Gill discloses, an air fryer system (Para. 0050, lines 3-5, “… the cooking system 20 may be independently operable in any of a slow cooking mode, a pressure cooking mode, an air fryer mode…”) comprising: 

an inner cooking chamber open at an upper end (Modified Fig. 3A, interior with opening at the first interchangeable lid), 
an electronic controller (Para. 0050, lines 9-11, “…the controller 102 may execute a stored sequence where the first heating mechanism 82 is operated during a first portion…), and 
a user interface positioned on an outer surface and having a plurality of buttons for inputting cooking parameters to the electronic controller (Modified Fig. 1A, user interface shown with multiple buttons);
a removable cooking basket configured to be positioned within the cooking chamber through the open upper end and to support food to be cooked in the cooking chamber (Gill, Figure 10, 52 insert shown represents the removable cooking basket that can be used in the upper end of the cooking chamber, which can be used with the embodiment shown in Modified Fig. 3A); 
a lid positionable atop the base to cover the open end of the cooking chamber, the lid comprising a heating source controlled by the electronic controller (Modified Fig. 3A, second interchangeable lid with heating element 84, where controller 102 is able to execute instructions to both the first and second heating elements), 
an air circulating device (Modified Fig. 3A, 86: air movement device) and 
a power connector (Para. 0062, lines 6-9, “ In an exemplary embodiment employing the actuating switch, a power connection to the lid heating element 84 is actually broken when the lid 32 is open”) configured to receive power through a corresponding power connector positioned on the base.
Gill does not disclose: 
A power connection electrically coupled to a power cord; and
A power cord for connecting to a power source.
However, Popeil in the same field of invention of countertop cooking appliances, discloses a power connection electrically coupled to a power cord (Para. 1001, lines 1-2, “Power cord 932 couples to control box 912 through magnetically secured safety power socket 934…”, where the control box can be seen as the medium for power connection) and a power cord for connection to a power source (Para. 1002, lines 1-2, “Power cord 932 may couple to a wall mounted power outlet plug, or connect to power through other means.”). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cooking appliance in Gill with the addition of a power connection connected to a power cord and a power cord connected to a power source as taught by Popeil.
One of ordinary skill in the art would have been motivated to make this modification in order to allow the appliance to be, “…couple[d] to a wall mounted power outlet plug”, where it could then be used in households as wall mounted power outlet appear frequently in households as stated by Popeil, Para. 1002, line 1.
Regarding claim 22, modified Gill teaches the apparatus according to claim 20, discloses wherein the user interface comprises programmable time and temperature buttons (Inherently disclosed in Gill, shown in Modified Fig. 3B, time and temperature control buttons on the user interface).
Regarding claim 23, modified Gill teaches the apparatus according to claim 20, discloses further comprising: an alternate lid securable to the base to cover the open end of the cooking chamber, the alternate lid being movable on the base from a closed and locked position to a closed and unlocked position (Modified Fig. 3A, first interchangeable lid 37, Para. 0006, lines 3-
Regarding claim 24, modified Gill teaches the apparatus according to claim 23, discloses wherein the air fryer is converted to a pressure cooker by the attachment of the alternate lid (Inherently disclosed in Gill, Para. 0043, lines 1-5, “When utilizing the second heating element 84 in the air fryer mode, the controller 102 initiates operation of the second heating element 84…enclosure formed between the container 24 and the lid 32.”, where 32 is the second interchangeable lid. When using lid 37 and container 24 however, the enclosure becomes a pressure cooker).

Regarding claim 25, Gill discloses a method for preparing food in a single appliance by two consecutive different cooking methods (Para. 0028, lines 1-3, “The one or more inputs 94 are operable to initiate manual operation of the cooking system 20 in at least a first cooking mode and a second cooking mode”), comprising: 
providing an appliance comprising (Para. 0004, lines 1-6, “…cooking system for cooking food…operable in a plurality of modes…”): a base having an outer surface(Modified Fig. 3A, base with outer surface), 
an inner cooking chamber open at an upper end (Modified Fig. 3A, interior with opening at the first interchangeable lid), 

an electronic controller for controlling the heating source (Para. 0050, lines 9-11, “…the controller 102 may execute a stored sequence where the first heating mechanism 82 is operated during a first portion…), and  
a user interface positioned on an outer surface and having a plurality of buttons for inputting cooking parameters to the electronic controller (Modified Fig. 1A, user interface shown); 
a first interchangeable lid securable to the base to cover the open end of the cooking chamber, the first interchangeable lid being movable on the base from a closed and locked position to a closed and unlocked position (Modified Fig. 3A, first interchangeable lid), the first interchangeable lid being movable on the base from a closed and locked position to a closed and unlocked position (Para. 0006, lines 3-4, “…a lid movable between an open position and a closed position relative to the housing to selectively close an opening…”); and 
a second interchangeable lid positionable atop the base to cover the open end of the cooking chamber (Modified Fig. 3A, second interchangeable lid), the second interchangeable lid comprising a second heating source (Modified Fig. 3A, 84: second heating element), an air circulating device (Modified Fig. 3A, 86: air movement device) and a power connector (Para. 0062, lines 6-9, “ In an exemplary embodiment employing the actuating switch, a power connection to the lid heating element 84 is actually broken when the lid 32 is open”) configured to receive power through a corresponding power connector positioned on the base (Para. 0059, lines 3-5, “…the spine 39 houses a power/high voltage circuit board…”, where in Modified Fig. 3A, the spine is connected to the base); 

inputting cooking parameters for a first cooking method using the user interface (Para. 0050, lines 9-14, “…the controller 102 may execute a stored sequence where the first heating mechanism 82 is operated during a first portion of the sequence and the second heating mechanism 84 and air movement device 86 are operated during a second portion of the sequence); 
inputting cooking parameters for a second cooking method, different from the first cooking method, using the user interface (Para. 0050, lines 6-9, “…at least one input 94 may be used to select operation of the cooking device 20 in a cooking mode that functions as a combination of two or more cooking modes…”); 
activating the appliance to begin the first cooking method (See Para. 0052 below); 
signaling the completion of the first cooking method (See Para. 0052 below); 
detaching the first interchangeable lid from the base (See Para. 0052 below); 
placing the second interchangeable lid onto the base (See Para. 0052 below); 
activating the appliance to begin the second cooking method (See Para. 0052 below); 
signaling the completing of the second cooking method (See Para. 0052 below); 
removing the second interchangeable lid from the base (See Para. 0052 below); and 
removing the food from the cooking chamber (Para. 0052, lines 11-20, “…In an exemplary embedment involving pressure cooking and air frying, such a process would involve placing food in the insert 52 and placing the insert in the container 24. The secondary lid 37 would be affixed to the system 20 and pressure cooking would/could occur. Once the pressure cooking is complete, the secondary lid 37 would be removed and replaced with a closed primary 
Gill does not disclose: 
A power connection electrically coupled to a power cord; and
A power cord for connecting to a power source.
However, Popeil in the same field of invention of countertop cooking appliances, discloses a power connection electrically coupled to a power cord (Para. 1001, lines 1-2, “Power cord 932 couples to control box 912 through magnetically secured safety power socket 934…”, where the control box can be seen as the medium for power connection) and a power cord for connection to a power source (Para. 1002, lines 1-2, “Power cord 932 may couple to a wall mounted power outlet plug, or connect to power through other means.”). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cooking appliance in Gill with the addition of a power connection connected to a power cord and a power cord connected to a power source as taught by Popeil.
One of ordinary skill in the art would have been motivated to make this modification in order to allow the appliance to be, “…couple[d] to a wall mounted power outlet plug”, where it could then be used in households as wall mounted power outlet appear frequently in households as stated by Popeil, Para. 1002, line 1.
Regarding claim 26, modified Gill teaches the method according to claim 25, discloses wherein the first cooking method is pressure cooking (Inherently disclosed in Gill, Para. 0050, lines 14-19, “…For example, in the combination mode, a food item, such as a chicken for example, may be slowly cooked or pressure cooked via operation of the first heating element 82…”).
 wherein the second cooking method is air frying (Inherently disclosed in Gill, Para. 0050, lines 14-19, “…chicken for example, may be slowly cooked or pressure cooked…Then, the second heating element 84 and the air movement device 86 may be operated to air fry the chicken).
Regarding claim 28, modified Gill teaches the method according to claim 26, discloses wherein the second cooking method is air frying (Inherently disclosed in Gill, Para. 0050, lines 14-19, “…chicken for example, may be slowly cooked or pressure cooked…Then, the second heating element 84 and the air movement device 86 may be operated to air fry the chicken).
Regarding claim 29, modified Gill teaches the method according to claim 25, discloses wherein the electronic controller activates the first heating element during the first cooking method and activates the second heating element during the second cooking method (Inherently disclosed in Gill, Para. 0050, lines 9-14, “…the controller 102 may execute a stored sequence where the first heating mechanism 82 is operated during a first portion of the sequence and the second heating mechanism 84 and air movement device 86 are operated during a second portion of the sequence…”).

Claims 2, 3, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gill et al. (US 2019/0045973 A1, hereinafter Gill) in view of Popeil et al. (US 2018/0192825 A1, hereinafter Popeil) and in further view of Thelen (US 8517205 B2). 
Regarding claim 2, modified Gill teaches the apparatus according to claim 1. 
Modified Gill does not disclose:
At least one first locking flange positioned about a periphery of the open end of the cooking chamber; and at least one second locking flange positioned about a periphery 
However, Thelen discloses a first locking flange on the periphery of the open end of the cooking chamber and a second locking flange on the periphery of the open end of the first interchangeable lid (Modified Fig. 2B, flanges on the cooking chamber and the lid), where the flanges can engage with each other to secure the cooking vessel in a closed orientation (Modified Fig. 2B, flanges will interlock with each other when the lid is rotated, Para. 1, lines 4-6, “…detachably locked together by means of peripheral locking segments formed along the lines of a bayonet fastening…”). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have changed modified Gill with the flange and locking mechanism as taught by Thelen. 
One of ordinary skill in the art would have been motivated to make this modification in order to allow the appliance to have, “…a simple locking operation even for the inexperienced user…”, as stated by Thelen, Para. 3, lines 3-4.

    PNG
    media_image4.png
    451
    885
    media_image4.png
    Greyscale

Modified Figure 2b, Thelen
Regarding claim 3, modified Gill teaches the apparatus according to claim 1.
Modified Gill does not disclose:
 wherein the first interchangeable lid rotates about the open end of the cooking chamber to move from the locked position to the unlocked position.
However, Thelen discloses a first interchangeable lid that rotates about the open end of the cooking chamber to move from the locked position to the unlocked position (Description, lines 2-5, “twisting them relative to one another, the container and the lid can be detachably locked together…” and Para. 10, lines 6-7, “…during the rotary closing movement…”, where the lid rotates to allow the flanges to meet and lock together). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have changed modified Gill with rotating locking mechanism as taught by Thelen. 

Regarding claim 14, modified Gill teaches the apparatus according to claim 3.
Modified Gill does not disclose:
Further comprising a locking mechanism which prevents movement of the first interchangeable lid when in the closed and locked position.
However, Thelen discloses rotating the first lid to move from a locked position to an unlocked position with the use of a bayonet locking system (Page 5, Section 1, Para. 3, lines 2-3, “…bayonet locking system of a pressure vessel…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have included within the locking mechanism from modified Gill the bayonet locking system as taught by Thelen.
	One of ordinary skill in the art would have been motivated to make this modification in order to allow the appliance, “…ensure a simple locking operation even for the inexperienced user. Incorrect positioning, seizing or jamming of the lid on the edge of the container is to be avoided…”, as stated by Thelen, Page 5, Section 1, Para. 3, lines 3-6.

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gill et al. (US 2019/0045973 A1, hereinafter Gill) in view of Popeil et al. (US 2018/0192825 A1, hereinafter Popeil) and in further view of Gavalda (ES 2689253 B2). 
Regarding claim 4, modified Gill teaches the apparatus according to claim 1.
Modified Gill does not disclose:
 Wherein the first lid further comprises a visual pressure indicator which activates when an increased pressure is achieved in the cooking vessel.
However, Gavalda discloses, in the same field of invention of pressure cookers, a first lid with a visual pressure indicator that activates when an increased pressure is achieved in the cooking vessel (Object of the invention, Para. 2, lines 1-2, “The lid comprises: a visible indicator of displaceable pressure between two positions indicating the existence and the absence of pressure inside the pot…”, where the existence of pressure in the vessel will cause the indicator to move positions). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the first lid from modified Gill with the pressure indicator as taught by Gavalda.
	One of ordinary skill in the art would have been motivated to make this modification in order to allow the user see the, “existence and the absence of pressure inside the pot,” as stated by Gavalda, Objection of the invention, Para. 2, line 2, which would allow for increased safety when using the appliance. 
Regarding claim 15, modified Gill teaches the apparatus according to claim 4.
Modified Gill does not disclose:
Wherein the visual pressure indicator comprises tamper- proofing to prevent bypassing the locking mechanism.
However, Gavalda discloses, in the same field of invention of pressure cookers, a first lid with a visual pressure indicator with tamper-proofing to prevent bypassing the locking mechanism (Page 2, Para. 9, lines 2-4, “…pressure indicator having a suitable configuration to prevent the displacement of the pin of the locking mechanism and of the manual selector towards the unlocking position of the locking mechanism…”). It would have been obvious for one of 
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of additional safety for the user while the appliance is in use as, “…the mechanism for locking the lid can not be moved to an unlocking position while there is pressure inside the pot…”, as stated by Gavalda, Page 2, Para. 10, lines 2-3.

Claims 16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Gill et al. (US 2019/0045973 A1, hereinafter Gill) in view of Popeil et al. (US 2018/0192825 A1, hereinafter Popeil) and in further view of Dong et al. (CN 206119971 U, hereinafter Dong). 
Regarding claim 16, modified Gill teaches the apparatus according to claim 1.
Modified Gill does not disclose:
Wherein the second heating source comprises an infrared heating element.
However, Dong in the same field of countertop cooking appliances, discloses a heating source that comprises of an infrared source (Abstract, line 1, “The utility model claims an infrared heating method of multifunctional cooker…”). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have changed modified Gill with a heating source with an infrared heating element as taught by Dong. 
One of ordinary skill in the art would have been motivated to make this modification in order to allow the appliance to be easier to clean and have a more reliable structure as stated by Dong, Contents of the utility model, lines 1-2, “…a kind of infrared heating method…reliable 
Regarding claim 21, modified Gill teaches the apparatus according to claim 20. 
Modified Gill does not disclose:
Wherein the heating source comprises an infrared heating element.
However, Dong in the same field of countertop cooking appliances, discloses a heating source that comprises of an infrared source (Abstract, line 1, “The utility model claims an infrared heating method of multifunctional cooker…”). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have changed modified Gill with a heating source with an infrared heating element as taught by Dong. 
One of ordinary skill in the art would have been motivated to make this modification in order to allow the appliance to be easier to clean and have a more reliable structure as stated by Dong, Contents of the utility model, lines 1-2, “…a kind of infrared heating method…reliable structure, convenient to clean…”, where existing methods of coil heating result in large product failure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN GUANHUA WEN whose telephone number is (571) 272-9940.  The examiner can normally be reached on Monday-Thursday 7:30am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian W. Jennison can be reached on 571-270-5930.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-6930.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN GUANHUA WEN/Examiner, Art Unit 3761  
01/11/2022

/BRIAN W JENNISON/Primary Examiner, Art Unit 3761